      Case 18-22046                 Doc 23        Filed 11/08/18 Entered 11/08/18 23:30:48                   Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Christine R Johnson                                         Social Security number or ITIN   xxx−xx−7692
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Illinois

Case number: 18−22046



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Christine R Johnson

                                                                          For the court: Jeffrey P. Allsteadt, Clerk
           November 6, 2018                                                              United States Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
    Case 18-22046         Doc 23     Filed 11/08/18 Entered 11/08/18 23:30:48           Desc Imaged
                                     Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
        Case 18-22046        Doc 23    Filed 11/08/18 Entered 11/08/18 23:30:48               Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                       United States Bankruptcy Court
                                       Northern District of Illinois
In re:                                                                                   Case No. 18-22046-CAD
Christine R Johnson                                                                      Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0752-1           User: admin                   Page 1 of 2                   Date Rcvd: Nov 06, 2018
                               Form ID: 318                  Total Noticed: 38


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 08, 2018.
db             +Christine R Johnson,    7807 W. 171st Pl.,    Tinley Park, IL 60477-3267
26965732       +Advocate Medical Group,    Po Box 92523,    Chicago, IL 60675-2523
26965733       +Bill me Late Inc. c/o Paypal Credit,     Po Box 5138,   Timonium, MD 21094-5138
26965741       +CMRE Financial Services, Inc,    3075 E. Imperial Highway, Suite 200,    Brea, CA 92821-6753
26965734       +Cap One/Darvin Furniture,    National Bankruptcy Service Center,    Po Box 62180,
                 Colorado Springs, CO 80962-2180
26965736       +Cap1/bstby,   50 Northwest Point Rd.,     Elk Grove Village, IL 60007-1032
26965740       +Chase Auto Finance,    Po Box 901003,    Ft Worth, TX 76101-2003
26965749       +Commonwealth Financial Systems,    245 Main St.,    Dickson City, PA 18519-1641
26965756       +Illinois Tollway Authority,    2700 Ogden Ave.,    Downers Grove, IL 60515-1703
26965757       +Invitation Homes,    Scott & Kraus, LLC,    150 S. Wacker Dr., Suite 2900,
                 Chicago, IL 60606-4206
26965758       +Invitation Homes,    5509 N. Cumberland Ave.,    Suite 505,   Chicago, IL 60656-4748
26965761       +Nicor Gas,   Po Box 5407,    Carol Stream, IL 60197-5407
26965762       +Penn Credit,   916 S. 14th St.,    Po Box 988,    Harrisburg, PA 17108-0988
27051063        U.S. Bank National Association,    Todd J Ruchman,    Manley Deas Kochalski LLC,
                 P.O. Box 165028,    Columbus, OH 43216-5028

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
26965738       +EDI: CAPITALONE.COM Nov 07 2018 06:49:00       Capital One,    Po Box 30281,
                 Salt Lake City, UT 84130-0281
26965737       +EDI: CAPITALONE.COM Nov 07 2018 06:49:00       Capital One,
                 Attn: General Correspondence/Bankruptcy,     Po Box 30285,    Salt Lake City, UT 84130-0285
26965739       +EDI: CAUT.COM Nov 07 2018 06:48:00      Chase Auto Finance,      National Bankruptcy Dept,
                 201 N Central Ave Ms Az1-1191,    Phoenix, AZ 85004-1071
26965742       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Nov 07 2018 02:14:00          ComEd,    Po Box 6111,
                 Carol Stream, IL 60197-6111
26965744       +EDI: WFNNB.COM Nov 07 2018 06:49:00      Comenity Bank/Lane Bryant,      4590 E. Broad St.,
                 Columbus, OH 43213-1301
26965743       +EDI: WFNNB.COM Nov 07 2018 06:49:00      Comenity Bank/Lane Bryant,      Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
26965745       +EDI: WFNNB.COM Nov 07 2018 06:49:00      Comenity Bank/Victoria Secret,      Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
26965746       +EDI: WFNNB.COM Nov 07 2018 06:49:00      Comenity Bank/Victoria Secret,      Po Box 182789,
                 Columbus, OH 43218-2789
26965747       +EDI: WFNNB.COM Nov 07 2018 06:49:00      Comenity Bk/Ulta,     Po Box 182125,
                 Columbus, OH 43218-2125
26965748       +EDI: WFNNB.COM Nov 07 2018 06:49:00      Comenity Bkl/Ulta,      Po Box 182120,
                 Columbus, OH 43218-2120
26965751        EDI: DISCOVER.COM Nov 07 2018 06:49:00       Discover Financial,     Po Box 15316,
                 Wilmington, DE 19850
26965750       +EDI: DISCOVER.COM Nov 07 2018 06:49:00       Discover Financial,     Po Box 3025,
                 New Albany, OH 43054-3025
26965753        E-mail/Text: bankruptcy@glacompany.com Nov 07 2018 02:11:23         GLA Collection Company,
                 2630 Gleeson Ln.,    Louisville, KY 40299
26965752        E-mail/Text: bankruptcy@glacompany.com Nov 07 2018 02:11:23         GLA Collection Company,
                 Po Box 7728,   Dept #2,    Lousiville, KY 40257
26965755       +E-mail/Text: bankruptcy@hsn.net Nov 07 2018 02:13:44        HSN,    Po Box 9090,
                 Clearwater, FL 33758-9090
26965754       +EDI: PHINHARRIS Nov 07 2018 06:50:00       Harris & Harris, Ltd.,     111 W. Jackson Blvd.,
                 Suite 400,   Chicago, IL 60604-4135
26965759       +EDI: CBSKOHLS.COM Nov 07 2018 06:49:00       Kohls/Capital One,     Kohls Credit,     Po Box 3043,
                 Milwaukee, WI 53201-3043
26965760       +EDI: CBSKOHLS.COM Nov 07 2018 06:49:00       Kohls/Capital One,     N56 W 17000 Ridgewood Dr.,
                 Menomonee Falls, WI 53051-5660
26965763        EDI: PRA.COM Nov 07 2018 06:48:00      Portfolio Recovery Associates, LLC,       Po Box 12914,
                 Norfolk, VA 23541
26965764       +EDI: RMSC.COM Nov 07 2018 06:49:00      QVC Inc,    1200 Wilson Dr.,
                 West Chester, PA 19380-4262
26965765       +EDI: WTRRNBANK.COM Nov 07 2018 06:49:00       Target Card Services,     Po Box 660170,
                 Dallas, TX 75266-0170
26965766        EDI: USBANKARS.COM Nov 07 2018 06:48:00       Us Bank,   Attn: Bankruptcy,      Po Box 5229,
                 Cincinnati, OH 45201
26965767        EDI: USBANKARS.COM Nov 07 2018 06:48:00       Us Bank,   Po Box 5227,     Cincinnati, OH 45201
26965768       +E-mail/Text: BKRMailOps@weltman.com Nov 07 2018 02:12:57
                 Weltman, Weinberg & Reis Co., L.P.A.,     323 W. Lakeside Ave,     Suite 200,
                 Cleveland, OH 44113-1009
                                                                                                 TOTAL: 24
           Case 18-22046           Doc 23       Filed 11/08/18 Entered 11/08/18 23:30:48                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: admin                        Page 2 of 2                          Date Rcvd: Nov 06, 2018
                                      Form ID: 318                       Total Noticed: 38


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
26965735          Cap1/Best Buy,   Capital One Retail Srvs/Attn: Bankruptcy,                     Po Box 30258
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 08, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 6, 2018 at the address(es) listed below:
              Allan J DeMars    demarstrustee@aol.com, alland1023@aol.com
              Joseph S Davidson    on behalf of Debtor 1 Christine R Johnson jdavidson@sulaimanlaw.com,
               courtinfo@sulaimanlaw.com;bkycourtinfo@gmail.com;ecfnotice@sulaimanlaw.com;sulaiman.igotnotices@g
               mail.com;bkecf_sulaiman@bkexpress.info;r46351@notify.bestcase.com;cjohnson@sulaimanlaw.com
              Miles V Cohen    on behalf of Creditor    2015-1 IH2 Borrower LP mcohen@skcounsel.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Todd J Ruchman     on behalf of Creditor    U.S. BANK NATIONAL ASSOCIATION amps@manleydeas.com
              Umair Malik     on behalf of Creditor    U.S. BANK NATIONAL ASSOCIATION amps@manleydeas.com
                                                                                              TOTAL: 6
